(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, la parte apelada solicitó la desestimación del re-curso por negligencia en su tramitación y por ser frívolo; y
Por cuanto, la parte apelante archivó finalmente la transcripción de los autos e impugnó los fundamentos que para sostener la frivo-lidad adujo la apelada; y
Por cuanto, el caso ha sido puesto por la parte apelante.en con-diciones de resolverse y no estamos convencidos de que sea claramente frívolo;
Por tanto, se declara no haber lugar a la desestimación solici-tada y se señala la vista del recurso para el día 15 de noviembre de 1940, a las 2 p. m.
El Juez Asociado Sr. De Jesús no intervino.